         Case 1:21-cr-00107-RDM Document 45 Filed 05/31/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



   UNITED STATES OF AMERICA

                                                  Criminal Action No. 21-00107 (RDM)
                 v.

   BRUNO JOSEPH CUA


                       NOTICE OF FILING OF DECLARATIONS OF
                      THIRD-PARTY CUSTODIAN AND EMPLOYERS

       Bruno Joseph Cua, through undersigned counsel, hereby submits the following notice of

the filing of declarations from his third-party custodian and from his employers for the week of

May 24 through 31, 2021. Pursuant to this Court’s March 10, 2021 Memorandum Opinion and

Order (ECF No. 25) and April 12, 2021 Order (ECF No. 35), Mr. Cua attaches to this notice (1) a

declaration of third-party custodian Dr. Alise Cua attesting that Mr. Cua has complied with the

conditions of pre-trial release imposed by this Court for the period May 24 through 31, 2021, and

(2) declarations of Cristell Perkins and Patricia Hendrix attesting that Mr. Cua was engaged in

employment under their direct supervision on certain days during the period May 24 through 31,

2021, and that, during those periods, Mr. Cua complied with his conditions of pre-trial release.
       Case 1:21-cr-00107-RDM Document 45 Filed 05/31/21 Page 2 of 3




                                         Respectfully submitted,



DATED: May 31, 2021                      /s/ William E. Zapf
                                         Jonathan Jeffress (D.C. Bar No. 479074)
                                         William E. Zapf (D.C. Bar No. 987213)
                                         KaiserDillon PLLC
                                         1099 14th Street NW
                                         8th Floor West
                                         Washington, DC 20005
                                         T: (202) 640-2850
                                         F: (202) 280-1034
                                         jjeffress@kaiserdillon.com
                                         wzapf@kaiserdillon.com

                                         Attorneys for Bruno Joseph Cua




                                     2
         Case 1:21-cr-00107-RDM Document 45 Filed 05/31/21 Page 3 of 3




                                CERTIFICATE OF SERVICE


       I hereby certify that on this 31st day of May 2021, I filed the foregoing with the Clerk of

the United States District Court for the District of Columbia by using the CM/ECF system,

which system I understand has provided electronic notice counsel of record.



Dated: May 31, 2021                                  /s/ William E. Zapf
                                                     William E. Zapf
